FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4321 JPMORGAN VALUE OPPORTUNITIES FUND, INC. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code: (202) 842-5665 JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Date of fiscal year end: June 30 Date of reporting period: July 1, 2006 - June 30, 2007 Company Name Ticker CUSIP Meeting Date Proposal Proposed by vote cast Fund Vote For/Against Management ABBOTT LABORATORIES ABT 002824100 27-Apr-2007 DIRECTOR R.S. AUSTIN Management Yes For For DIRECTOR W.M. DALEY Management Yes For For DIRECTOR W.J. FARRELL Management Yes For For DIRECTOR H.L. FULLER Management Yes For For DIRECTOR R.A. GONZALEZ Management Yes For For DIRECTOR D.A.L. OWEN Management Yes For For DIRECTOR B. POWELL JR. Management Yes For For DIRECTOR W.A. REYNOLDS Management Yes For For DIRECTOR R.S. ROBERTS Management Yes For For DIRECTOR S.C. SCOTT III Management Yes For For DIRECTOR W.D. SMITHBURG Management Yes For For DIRECTOR G.F. TILTON Management Yes For For DIRECTOR M.D. WHITE Management Yes For For RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management Yes For For SHAREHOLDER PROPOSAL - ADVISORY VOTE Shareholder Yes Against For SHAREHOLDER PROPOSAL - THE ROLES OF CHAIR AND CEO Shareholder Yes Against For ADVANCE AUTO PARTS, INC. AAP 00751Y106 16-May-2007 DIRECTOR JOHN C. BROUILLARD Management Yes For For DIRECTOR LAWRENCE P. CASTELLANI Management Yes For For DIRECTOR MICHAEL N. COPPOLA Management Yes For For DIRECTOR DARREN R. JACKSON Management Yes For For DIRECTOR NICHOLAS J. LAHOWCHIC Management Yes For For DIRECTOR WILLIAM S. OGLESBY Management Yes For For DIRECTOR GILBERT T. RAY Management Yes For For DIRECTOR CARLOS A. SALADRIGAS Management Yes For For DIRECTOR WILLIAM L. SALTER Management Yes For For DIRECTOR FRANCESCA M. SPINELLI Management Yes For For RATIFY THE APPOINTMENT BY OUR AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For APPROVE AN AMENDMENT TO OUR LONG-TERM INCENTIVE PLAN Management Yes For For APPROVE THE 2 Management Yes For For AETNA INC. AET 00817Y108 27-Apr-2007 DIRECTOR FRANK M. CLARK Management Yes For For DIRECTOR BETSY Z. COHEN Management Yes For For DIRECTOR MOLLY J. COYE, M.D. Management Yes For For DIRECTOR BARBARA H. FRANKLIN Management Yes For For DIRECTOR JEFFREY E. GARTEN Management Yes For For DIRECTOR EARL G. GRAVES Management Yes For For DIRECTOR GERALD GREENWALD Management Yes For For DIRECTOR ELLEN M. HANCOCK Management Yes For For DIRECTOR EDWARD J. LUDWIG Management Yes For For DIRECTOR JOSEPH P. NEWHOUSE Management Yes For For DIRECTOR RONALD A. WILLIAMS Management Yes For For APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION Management Yes For For SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Yes For Against SHAREHOLDER PROPOSAL ON NOMINATING A DIRECTOR FROM THE EXECUTIVE RETIREE RANKS Shareholder Yes Against For AFFILIATED COMPUTER SERVICES, INC. ACS 008190100 07-Jun-2007 DIRECTOR DARWIN DEASON Management Yes For For DIRECTOR LYNN R. BLODGETT Management Yes For For DIRECTOR JOHN H. REXFORD Management Yes For For DIRECTOR JOSEPH P. O'NEILL Management Yes For For DIRECTOR FRANK A. ROSSI Management Yes For For DIRECTOR J. LIVINGSTON KOSBERG Management Yes For For DIRECTOR DENNIS MCCUISTION Management Yes For For DIRECTOR ROBERT B. HOLLAND, III Management Yes For For TO APPROVE THE FISCAL YEAR 2007 PERFORMANCE-BASED INCENTIVE COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS Management Yes For For TO APPROVE THE SPECIAL EXECUTIVE FY07 BONUS PLAN FOR CERTAIN OF OUR EXECUTIVE OFFICERS Management Yes For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007 Management Yes For For TO APPROVE AND ADOPT THE 2 Management Yes Against Against TO APPROVE A POLICY ON AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Yes Against For ALCAN INC. AL 013716105 26-Apr-2007 DIRECTOR R. BERGER Management Yes For For DIRECTOR L.D. DESAUTELS Management Yes For For DIRECTOR R.B. EVANS Management Yes For For DIRECTOR L.Y. FORTIER Management Yes For For DIRECTOR J.E. GARTEN Management Yes For For DIRECTOR J.-P. JACAMON Management Yes For For DIRECTOR Y. MANSION Management Yes For For DIRECTOR C. MORIN-POSTEL Management Yes For For DIRECTOR H. MUNROE-BLUM Management Yes For For DIRECTOR H.O. RUDING Management Yes For For DIRECTOR G. SCHULMEYER Management Yes For For DIRECTOR P.M. TELLIER Management Yes For For DIRECTOR M.K. WONG Management Yes For For APPOINTMENT OF AUDITORS: PRICEWATERHOUSECOOPERS LLP Management Yes For For AMENDMENTS TO ALCAN EXECUTIVE SHARE OPTION PLAN. Management Yes For For ALTRIA GROUP, INC. MO 02209S103 26-Apr-2007 DIRECTOR ELIZABETH E. BAILEY Management Yes For For DIRECTOR HAROLD BROWN Management Yes For For DIRECTOR MATHIS CABIALLAVETTA Management Yes For For DIRECTOR LOUIS C. CAMILLERI Management Yes For For DIRECTOR J. DUDLEY FISHBURN Management Yes For For DIRECTOR ROBERT E.R. HUNTLEY Management Yes For For DIRECTOR THOMAS W. JONES Management Yes For For DIRECTOR GEORGE MUNOZ Management Yes For For DIRECTOR LUCIO A. NOTO Management Yes For For DIRECTOR JOHN S. REED Management Yes For For DIRECTOR STEPHEN M. WOLF Management Yes For For RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Management Yes For For STOCKHOLDER PROPOSAL 1 - CUMULATIVE VOTING Shareholder Yes For Against STOCKHOLDER PROPOSAL 2 - INFORMING CHILDREN OF THEIR RIGHTS IF FORCED TO INCUR SECONDHAND SMOKE Shareholder Yes Against For STOCKHOLDER PROPOSAL 3 - STOP ALL COMPANY-SPONSORED "CAMPAIGNS" ALLEGEDLY ORIENTED TO PREVENT YOUTH FROM SMOKING Shareholder Yes Against For STOCKHOLDER PROPOSAL 4 - GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 Shareholder Yes Against For STOCKHOLDER PROPOSAL 5 - ANIMAL WELFARE POLICY Shareholder Yes Against For AMBAC FINANCIAL GROUP, INC. ABK 023139108 08-May-2007 DIRECTOR MICHAEL A. CALLEN Management Yes For For DIRECTOR JILL M. CONSIDINE Management Yes For For DIRECTOR PHILIP N. DUFF Management Yes For For DIRECTOR ROBERT J. GENADER Management Yes For For DIRECTOR W. GRANT GREGORY Management Yes For For DIRECTOR THOMAS C. THEOBALD Management Yes For For DIRECTOR LAURA S. UNGER Management Yes For For DIRECTOR HENRY D.G. WALLACE Management Yes For For RATIFY SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For AMERICAN INTERNATIONAL GROUP, INC. AIG 026874107 16-May-2007 DIRECTOR MARSHALL A. COHEN Management Yes For For DIRECTOR MARTIN S. FELDSTEIN Management Yes For For DIRECTOR ELLEN V. FUTTER Management Yes For For DIRECTOR STEPHEN L. HAMMERMAN Management Yes For For DIRECTOR RICHARD C. HOLBROOKE Management Yes For For DIRECTOR FRED H. LANGHAMMER Management Yes For For DIRECTOR GEORGE L. MILES, JR. Management Yes For For DIRECTOR MORRIS W. OFFIT Management Yes For For DIRECTOR JAMES F. ORR III Management Yes For For DIRECTOR VIRGINIA M. ROMETTY Management Yes For For DIRECTOR MARTIN J. SULLIVAN Management Yes For For DIRECTOR MICHAEL H. SUTTON Management Yes For For DIRECTOR EDMUND S.W. TSE Management Yes For For DIRECTOR ROBERT B. WILLUMSTAD Management Yes For For DIRECTOR FRANK G. ZARB Management Yes For For RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Management Yes For For SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. Shareholder Yes Against For APACHE CORPORATION APA 037411105 02-May-2007 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management Yes For For ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Management Yes For For ELECTION OF DIRECTOR: F.H. MERELLI Management Yes For For ELECTION OF DIRECTOR: RAYMOND PLANK Management Yes For For APPROVAL OF 2 Management Yes For For STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES Shareholder Yes Against For ARROW ELECTRONICS, INC. ARW 042735100 08-May-2007 DIRECTOR DANIEL W. DUVAL Management Yes For For DIRECTOR JOHN N. HANSON Management Yes For For DIRECTOR RICHARD S. HILL Management Yes For For DIRECTOR M.F. (FRAN) KEETH Management Yes For For DIRECTOR ROGER KING Management Yes For For DIRECTOR KAREN GORDON MILLS Management Yes For For DIRECTOR WILLIAM E. MITCHELL Management Yes For For DIRECTOR STEPHEN C. PATRICK Management Yes For For DIRECTOR BARRY W. PERRY Management Yes For For DIRECTOR JOHN C. WADDELL Management Yes For For RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Management Yes For For ASSURANT, INC. AIZ 04621X108 17-May-2007 DIRECTOR MICHEL BAISE Management Yes For For DIRECTOR HOWARD L. CARVER Management Yes For For DIRECTOR JUAN N. CENTO Management Yes For For DIRECTOR ALLEN R. FREEDMAN Management Yes For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AT&T INC. T 00206R102 21-Jul-2006 APPROVE ISSUANCE OF AT&T COMMON SHARES REQUIRED TO BE ISSUED PURSUANT TO THE MERGER AGREEMENT, DATED AS OF MARCH 4, 2006, BY AND AMONG BELLSOUTH CORPORATION, AT&T INC. AND ABC CONSOLIDATION CORP., AS IT MAY BE AMENDED. Management Yes For For AT&T INC. T 00206R102 27-Apr-2007 ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III Management Yes For For ELECTION OF DIRECTOR: GILBERT F. AMELIO Management Yes For For ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management Yes For For ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management Yes For For ELECTION OF DIRECTOR: AUGUST A. BUSCH III Management Yes For For ELECTION OF DIRECTOR: JAMES P. KELLY Management Yes For For ELECTION OF DIRECTOR: CHARLES F. KNIGHT Management Yes For For ELECTION OF DIRECTOR: JON C. MADONNA Management Yes For For ELECTION OF DIRECTOR: LYNN M. MARTIN Management Yes For For ELECTION OF DIRECTOR: JOHN B. MCCOY Management Yes For For ELECTION OF DIRECTOR: MARY S. METZ Management Yes For For ELECTION OF DIRECTOR: TONI REMBE Management Yes For For ELECTION OF DIRECTOR: JOYCE M. ROCHE Management Yes For For ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management Yes For For ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management Yes For For ELECTION OF DIRECTOR: PATRICIA P. UPTON Management Yes For For ELECTION OF DIRECTOR: EDWARD E. WHITACRE, JR. Management Yes For For RATIFY APPOINTMENT OF INDEPENDENT AUDITORS Management Yes For For APPROVE THE AT&T SEVERANCE POLICY Management Yes For For STOCKHOLDER PROPOSAL A - DISCLOSE POLITICAL CONTRIBUTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL B - POWER FOR SPECIAL MEETINGS Shareholder Yes Against For STOCKHOLDER PROPOSAL C - PAY-FOR-PERFORMANCE Shareholder Yes Against For STOCKHOLDER PROPOSAL D - ADVISORY VOTE ON COMPENSATION Shareholder Yes Against For STOCKHOLDER PROPOSAL E - LIMIT ON SERP (EX. RETRMNT PLAN) Shareholder Yes Against For AVNET, INC. AVT 053807103 09-Nov-2006 DIRECTOR ELEANOR BAUM Management Yes For For DIRECTOR J. VERONICA BIGGINS Management Yes For For DIRECTOR LAWRENCE W. CLARKSON Management Yes For For DIRECTOR EHUD HOUMINER Management Yes For For DIRECTOR JAMES A. LAWRENCE Management Yes For For DIRECTOR FRANK R. NOONAN Management Yes For For DIRECTOR RAY M. ROBINSON Management Yes For For DIRECTOR GARY L. TOOKER Management Yes For For DIRECTOR ROY VALLEE Management Yes For For APPROVAL OF THE AVNET 2 Management Yes For For RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Management Yes For For SHAREHOLDER PROPOSAL TO SEPARATE THE ROLES OF CEO AND CHAIRMAN. Shareholder Yes Against For AVON PRODUCTS, INC. AVP 054303102 03-May-2007 DIRECTOR W. DON CORNWELL Management Yes For For DIRECTOR EDWARD T. FOGARTY Management Yes For For DIRECTOR FRED HASSAN Management Yes For For DIRECTOR ANDREA JUNG Management Yes For For DIRECTOR MARIA ELENA LAGOMASINO Management Yes For For DIRECTOR ANN S. MOORE Management Yes For For DIRECTOR PAUL S. PRESSLER Management Yes For For DIRECTOR GARY M. RODKIN Management Yes For For DIRECTOR PAULA STERN Management Yes For For DIRECTOR LAWRENCE A. WEINBACH Management Yes For For RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Management Yes For For RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE Shareholder Yes Against For BALL CORPORATION BLL 058498106 25-Apr-2007 DIRECTOR HANNO C. FIEDLER Management Yes For For DIRECTOR JOHN F. LEHMAN Management Yes For For DIRECTOR GEORGIA R. NELSON Management Yes For For DIRECTOR ERIK H. VAN DER KAAY Management Yes For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITOR FOR THE CORPORATION FOR 2007. Management Yes For For BANK OF AMERICA CORPORATION BAC 060505104 25-Apr-2007 ELECTION OF DIRECTOR: WILLIAM BARNET, III Management Yes For For ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management Yes For For ELECTION OF DIRECTOR: JOHN T. COLLINS Management Yes For For ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Management Yes For For ELECTION OF DIRECTOR: TOMMY R. FRANKS Management Yes For For ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management Yes For For ELECTION OF DIRECTOR: W. STEVEN JONES Management Yes For For ELECTION OF DIRECTOR: KENNETH D. LEWIS Management Yes For For ELECTION OF DIRECTOR: MONICA C. LOZANO Management Yes For For ELECTION OF DIRECTOR: WALTER E. MASSEY Management Yes For For ELECTION OF DIRECTOR: THOMAS J. MAY Management Yes For For ELECTION OF DIRECTOR: PATRICIA E. MITCHELL Management Yes For For ELECTION OF DIRECTOR: THOMAS M. RYAN Management Yes For For ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Management Yes For For ELECTION OF DIRECTOR: MEREDITH R. SPANGLER Management Yes For For ELECTION OF DIRECTOR: ROBERT L. TILLMAN Management Yes For For ELECTION OF DIRECTOR: JACKIE M. WARD Management Yes For For RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For STOCKHOLDER PROPOSAL - STOCK OPTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS Shareholder Yes Against For STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Yes Against For BURLINGTON NORTHERN SANTA FE CORPORA BNI 12189T104 19-Apr-2007 DIRECTOR A.L. BOECKMANN Management Yes For For DIRECTOR D.G. COOK Management Yes For For DIRECTOR V.S. MARTINEZ Management Yes For For DIRECTOR M.F. RACICOT Management Yes For For DIRECTOR R.S. ROBERTS Management Yes For For DIRECTOR M.K. ROSE Management Yes For For DIRECTOR M.J. SHAPIRO Management Yes For For DIRECTOR J.C. WATTS, JR. Management Yes For For DIRECTOR R.H. WEST Management Yes For For DIRECTOR J.S. WHISLER Management Yes For For DIRECTOR E.E. WHITACRE, JR. Management Yes For For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007 (ADVISORY VOTE). Management Yes For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 26-Apr-2007 DIRECTOR W. RONALD DIETZ Management Yes For For DIRECTOR LEWIS HAY, III Management Yes For For DIRECTOR MAYO SHATTUCK, III Management Yes For For RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2007. Management Yes For For APPROVAL AND ADOPTION OF CAPITAL ONE'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Management Yes For For STOCKHOLDER PROPOSAL: STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Yes For Against CHEVRON CORPORATION CVX 166764100 25-Apr-2007 ELECTION OF DIRECTOR: S.H. ARMACOST Management Yes For For ELECTION OF DIRECTOR: L.F. DEILY Management Yes For For ELECTION OF DIRECTOR: R.E. DENHAM Management Yes For For ELECTION OF DIRECTOR: R.J. EATON Management Yes For For ELECTION OF DIRECTOR: S. GINN Management Yes For For ELECTION OF DIRECTOR: F.G. JENIFER Management Yes For For ELECTION OF DIRECTOR: S. NUNN Management Yes For For ELECTION OF DIRECTOR: D.J. O'REILLY Management Yes For For ELECTION OF DIRECTOR: D.B. RICE Management Yes For For ELECTION OF DIRECTOR: P.J. ROBERTSON Management Yes For For ELECTION OF DIRECTOR: K.W. SHARER Management Yes For For ELECTION OF DIRECTOR: C.R. SHOEMATE Management Yes For For ELECTION OF DIRECTOR: R.D. SUGAR Management Yes For For ELECTION OF DIRECTOR: C. WARE Management Yes For For RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS Management Yes For For ADOPT POLICY AND REPORT ON HUMAN RIGHTS Shareholder Yes Against For ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Yes Against For ADOPT POLICY AND REPORT ON ANIMAL WELFARE Shareholder Yes Against For RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS Shareholder Yes Against For AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY Shareholder Yes Against For REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS Shareholder Yes Against For CIT GROUP INC. CIT 125581108 08-May-2007 DIRECTOR JEFFREY M. PEEK Management Yes For For DIRECTOR GARY C. BUTLER Management Yes For For DIRECTOR WILLIAM M. FREEMAN Management Yes For For DIRECTOR SUSAN LYNE Management Yes For For DIRECTOR MARIANNE MILLER PARRS Management Yes For For DIRECTOR TIMOTHY M. RING Management Yes For For DIRECTOR JOHN R. RYAN Management Yes For For DIRECTOR SEYMOUR STERNBERG Management Yes For For DIRECTOR PETER J. TOBIN Management Yes For For DIRECTOR LOIS M. VAN DEUSEN Management Yes For For CITIGROUP INC. C 172967101 17-Apr-2007 ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. Management Yes For For ELECTION OF DIRECTOR: ALAIN J.P. BELDA. Management Yes For For ELECTION OF DIRECTOR: GEORGE DAVID. Management Yes For For ELECTION OF DIRECTOR: KENNETH T. DERR. Management Yes For For ELECTION OF DIRECTOR: JOHN M. DEUTCH. Management Yes For For ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. Management Yes For For ELECTION OF DIRECTOR: KLAUS KLEINFELD. Management Yes For For ELECTION OF DIRECTOR: ANDREW N. LIVERIS. Management Yes For For ELECTION OF DIRECTOR: ANNE MULCAHY. Management Yes For For ELECTION OF DIRECTOR: RICHARD D. PARSONS. Management Yes For For ELECTION OF DIRECTOR: CHARLES PRINCE. Management Yes For For ELECTION OF DIRECTOR: JUDITH RODIN. Management Yes For For ELECTION OF DIRECTOR: ROBERT E. RUBIN. Management Yes For For ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS. Management Yes For For PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Yes Against For SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. Shareholder Yes Against For STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. Shareholder Yes For Against STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 09-May-2007 ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Management Yes For For ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Management Yes For For ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Management Yes For For ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Management Yes For For ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Management Yes For For ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Management Yes For For RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For CORPORATE POLITICAL CONTRIBUTIONS Shareholder Yes Against For GLOBAL WARMING-RENEWABLES Shareholder Yes Against For QUALIFICATION FOR DIRECTOR NOMINEES Shareholder Yes Against For DRILLING IN SENSITIVE/PROTECTED AREAS Shareholder Yes Against For REPORT ON RECOGNITION OF INDIGENOUS RIGHTS Shareholder Yes Against For COMMUNITY ACCOUNTABILITY Shareholder Yes Against For CONSOLIDATED EDISON, INC. ED 209115104 21-May-2007 DIRECTOR K. BURKE Management Yes For For DIRECTOR V.A. CALARCO Management Yes For For DIRECTOR G. CAMPBELL, JR. Management Yes For For DIRECTOR G.J. DAVIS Management Yes For For DIRECTOR M.J. DEL GIUDICE Management Yes For For DIRECTOR E.V. FUTTER Management Yes For For DIRECTOR S. HERNANDEZ Management Yes For For DIRECTOR P.W. LIKINS Management Yes For For DIRECTOR E.R. MCGRATH Management Yes For For DIRECTOR L.F. SUTHERLAND Management Yes For For DIRECTOR S.R. VOLK Management Yes For For RATIFICATION OF APPOINTMENT OF INDEPENDENT ACCOUNTANTS. Management Yes For For ADDITIONAL COMPENSATION INFORMATION. Shareholder Yes Against For CORNING INCORPORATED GLW 219350105 26-Apr-2007 DIRECTOR ROBERT F. CUMMINGS, JR. Management Yes For For DIRECTOR EUGENE C. SIT Management Yes For For DIRECTOR WILLIAM D. SMITHBURG Management Yes For For DIRECTOR HANSEL E. TOOKES II Management Yes For For DIRECTOR WENDELL P. WEEKS Management Yes For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Management Yes For For SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Shareholder Yes For Against COUNTRYWIDE FINANCIAL CORPORATION CFC 222372104 13-Jun-2007 DIRECTOR HENRY G. CISNEROS Management Yes For For DIRECTOR ROBERT J. DONATO Management Yes For For DIRECTOR HARLEY W. SNYDER Management Yes For For TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Management Yes For For TO CONSIDER A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED, URGING OUR BOARD OF DIRECTORS TO ADOPT A POLICY THAT OUR STOCKHOLDERS BE GIVEN AN OPPORTUNITY TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS SET FORTH IN OUR ANNUAL PROXY STATEMENT. Shareholder Yes For Against CROWN CASTLE INTERNATIONAL CORP. CCI 228227104 24-May-2007 DIRECTOR EDWARD C. HUTCHESON, JR Management Yes For For DIRECTOR J. LANDIS MARTIN Management Yes For For DIRECTOR W. BENJAMIN MORELAND Management Yes For For TO APPROVE THE AMENDMENT TO THE COMPANY'S 2 TO INCREASE BY 3,000, AUTHORIZED FOR THE ISSUANCE OF AWARDS UNDER SUCH PLAN. Management Yes For For TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S RESTATED CERTIFICATE OF AMENDMENT, AS AMENDED. Management Yes For For TO APPROVE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Management Yes For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-2007 DIRECTOR THOMAS F. FERGUSON Management Yes For For DIRECTOR DAVID M. GAVRIN Management Yes For For DIRECTOR JOHN RICHELS Management Yes For For RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Management Yes For For DOLLAR GENERAL CORPORATION DG 256669102 21-Jun-2007 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER Management Yes For For ADJOURNMENT AND POSTPONEMENT OF THE SPECIAL MEETING Management Yes For For DOMINION RESOURCES, INC. D 25746U109 27-Apr-2007 DIRECTOR PETER W. BROWN Management Yes For For DIRECTOR GEORGE A. DAVIDSON, JR. Management Yes For For DIRECTOR THOMAS F. FARRELL, II Management Yes For For DIRECTOR JOHN W. HARRIS Management Yes For For DIRECTOR ROBERT S. JEPSON, JR. Management Yes For For DIRECTOR MARK J. KINGTON Management Yes For For DIRECTOR BENJAMIN J. LAMBERT III Management Yes For For DIRECTOR MARGARET A. MCKENNA Management Yes For For DIRECTOR FRANK S. ROYAL Management Yes For For DIRECTOR DAVID A. WOLLARD Management Yes For For RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE 2007 FINANCIAL STATEMENTS. Management Yes For For SHAREHOLDER PROPOSAL - ENVIRONMENTAL REPORT. Shareholder Yes Against For SHAREHOLDER PROPOSAL - TRANSMISSION LINE REPORT. Shareholder Yes Against For DTE ENERGY COMPANY DTE 233331107 03-May-2007 DIRECTOR ANTHONY F. EARLEY, JR. Management Yes For For DIRECTOR ALLAN D. GILMOUR Management Yes For For DIRECTOR FRANK M. HENNESSEY Management Yes For For DIRECTOR GAIL J. MCGOVERN Management Yes For For DIRECTOR JAMES H. VANDENBERGHE Management Yes For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM DELOITTE & TOUCHE LLP Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 24-Oct-2006 DIRECTOR ROGER AGNELLI Management Yes For For DIRECTOR PAUL M. ANDERSON Management Yes For For DIRECTOR WILLIAM BARNET, III Management Yes For For DIRECTOR G. ALEX BERNHARDT, SR. Management Yes For For DIRECTOR MICHAEL G. BROWNING Management Yes For For DIRECTOR PHILLIP R. COX Management Yes For For DIRECTOR WILLIAM T. ESREY Management Yes For For DIRECTOR ANN MAYNARD GRAY Management Yes For For DIRECTOR JAMES H. HANCE, JR. Management Yes For For DIRECTOR DENNIS R. HENDRIX Management Yes For For DIRECTOR MICHAEL E.J. PHELPS Management Yes For For DIRECTOR JAMES T. RHODES Management Yes For For DIRECTOR JAMES E. ROGERS Management Yes For For DIRECTOR MARY L. SCHAPIRO Management Yes For For DIRECTOR DUDLEY S. TAFT Management Yes For For APPROVAL OF THE DUKE ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. Management Yes For For RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2006. Management Yes For For DYNEGY INC. DYN 26816Q101 29-Mar-2007 ADOPT THE MERGER AGREEMENT, BY AND AMONG DYNEGY INC., DYNEGY ACQUISITION, INC., FALCON MERGER SUB CO., LSP GEN INVESTORS, L.P., LS POWER PARTNERS, L.P., LS POWER EQUITY PARTNERS PIE I, L.P., LS POWER EQUITY PARTNERS, L.P. AND LS POWER ASSOCIATES, L.P. AND TO APPROVE THE MERGER OF MERGER SUB WITH AND INTO DYNEGY INC., ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Yes For For EDISON INTERNATIONAL EIX 281020107 26-Apr-2007 DIRECTOR J.E. BRYSON Management Yes For For DIRECTOR V.C.L. CHANG Management Yes For For DIRECTOR F.A. CORDOVA Management Yes For For DIRECTOR C.B. CURTIS Management Yes For For DIRECTOR B.M. FREEMAN Management Yes For For DIRECTOR L.G. NOGALES Management Yes For For DIRECTOR R.L. OLSON Management Yes For For DIRECTOR J.M. ROSSER Management Yes For For DIRECTOR R.T. SCHLOSBERG, III Management Yes For For DIRECTOR R.H. SMITH Management Yes For For DIRECTOR T.C. SUTTON Management Yes For For RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. Management Yes For For MANAGEMENT PROPOSAL TO APPROVE THE EDISON INTERNATIONAL 2 PLAN. Management Yes For For SHAREHOLDER PROPOSAL REGARDING "PERFORMANCE-BASED STOCK OPTIONS." Shareholder Yes Against For EQUITY RESIDENTIAL EQR 29476L107 24-May-2007 DIRECTOR JOHN W. ALEXANDER Management Yes For For DIRECTOR CHARLES L. ATWOOD Management Yes For For DIRECTOR STEPHEN O. EVANS Management Yes For For DIRECTOR BOONE A. KNOX Management Yes For For DIRECTOR JOHN E. NEAL Management Yes For For DIRECTOR DAVID J. NEITHERCUT Management Yes For For DIRECTOR DESIREE G. ROGERS Management Yes For For DIRECTOR SHELI Z. ROSENBERG Management Yes For For DIRECTOR GERALD A. SPECTOR Management Yes For For DIRECTOR B. JOSEPH WHITE Management Yes For For DIRECTOR SAMUEL ZELL Management Yes For For RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2007.THE BOARD RECOMMENDS A VOTE "AGAINST" PROPOSAL 3. Management Yes For For SHAREHOLDER PROPOSAL: ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF TRUSTEES. Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 30-May-2007 DIRECTOR M.J. BOSKIN Management Yes For For DIRECTOR W.W. GEORGE Management Yes For For DIRECTOR J.R. HOUGHTON Management Yes For For DIRECTOR W.R. HOWELL Management Yes For For DIRECTOR R.C. KING Management Yes For For DIRECTOR P.E. LIPPINCOTT Management Yes For For DIRECTOR M.C. NELSON Management Yes For For DIRECTOR S.J. PALMISANO Management Yes For For DIRECTOR S.S. REINEMUND Management Yes For For DIRECTOR W.V. SHIPLEY Management Yes For For DIRECTOR J.S. SIMON Management Yes For For DIRECTOR R.W. TILLERSON Management Yes For For RATIFICATION OF INDEPENDENT AUDITORS () Management Yes For For CUMULATIVE VOTING () Shareholder Yes For Against SPECIAL SHAREHOLDER MEETINGS () Shareholder Yes For Against BOARD CHAIRMAN AND CEO () Shareholder Yes Against For DIVIDEND STRATEGY () Shareholder Yes Against For SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder Yes Against For CEO COMPENSATION DECISIONS () Shareholder Yes Against For EXECUTIVE COMPENSATION REPORT () Shareholder Yes Against For EXECUTIVE COMPENSATION LIMIT () Shareholder Yes Against For INCENTIVE PAY RECOUPMENT () Shareholder Yes Against For POLITICAL CONTRIBUTIONS REPORT () Shareholder Yes Against For AMENDMENT OF EEO POLICY () Shareholder Yes Against For COMMUNITY ENVIRONMENTAL IMPACT () Shareholder Yes Against For GREENHOUSE GAS EMISSIONS GOALS() Shareholder Yes Against For CO2 INFORMATION AT THE PUMP () Shareholder Yes Against For RENEWABLE ENERGY INVESTMENT LEVELS () Shareholder Yes Against For FEDERAL HOME LOAN MORTGAGE CORPORATION FRE 313400301 08-Sep-2006 DIRECTOR BARBARA T. ALEXANDER Management Yes For For DIRECTOR GEOFFREY T. BOISI Management Yes For For DIRECTOR MICHELLE ENGLER Management Yes For For DIRECTOR ROBERT R. GLAUBER Management Yes For For DIRECTOR RICHARD KARL GOELTZ Management Yes For For DIRECTOR THOMAS S. JOHNSON Management Yes For For DIRECTOR WILLIAM M. LEWIS, JR. Management Yes For For DIRECTOR EUGENE M. MCQUADE Management Yes For For DIRECTOR SHAUN F. O'MALLEY Management Yes For For DIRECTOR JEFFREY M. PEEK Management Yes For For DIRECTOR RONALD F. POE Management Yes For For DIRECTOR STEPHEN A. ROSS Management Yes For For DIRECTOR RICHARD F. SYRON Management Yes For For RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2006. Management Yes For For A STOCKHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS. Shareholder Yes Against For FEDERAL HOME LOAN MORTGAGE CORPORATION FRE 313400301 8-Jun-07 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management Yes For For ELECTION OF DIRECTOR: GEOFFREY T. BOISI Management Yes For For ELECTION OF DIRECTOR: MICHELLE ENGLER Management Yes For For ELECTION OF DIRECTOR: ROBERT R. GLAUBER Management Yes For For ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Management Yes For For ELECTION OF DIRECTOR: THOMAS S. JOHNSON Management Yes For For ELECTION OF DIRECTOR: WILLIAM M. LEWIS, JR. Management Yes For For ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management Yes For For ELECTION OF DIRECTOR: SHAUN F. O'MALLEY Management Yes For For ELECTION OF DIRECTOR: JEFFREY M. PEEK Management Yes For For ELECTION OF DIRECTOR: NICOLAS P. RETSINAS Management Yes For For ELECTION OF DIRECTOR: STEPHEN A. ROSS Management Yes For For ELECTION OF DIRECTOR: RICHARD F. SYRON Management Yes For For RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Management Yes For For APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS' STOCK COMPENSATION PLAN. Management Yes For For FIFTH THIRD BANCORP FITB 316773100 17-Apr-2007 DIRECTOR DARRYL F. ALLEN Management Yes For For DIRECTOR JOHN F. BARRETT Management Yes For For DIRECTOR JAMES P. HACKETT Management Yes For For DIRECTOR GARY R. HEMINGER Management Yes For For DIRECTOR JOAN R. HERSCHEDE Management Yes For For DIRECTOR ALLEN M. HILL Management Yes For For DIRECTOR KEVIN T. KABAT Management Yes For For DIRECTOR ROBERT L. KOCH II Management Yes For For DIRECTOR M.D. LIVINGSTON, PH.D. Management Yes For For DIRECTOR HENDRIK G. MEIJER Management Yes For For DIRECTOR JAMES E. ROGERS Management Yes For For DIRECTOR GEORGE A. SCHAEFER, JR. Management Yes For For DIRECTOR JOHN J. SCHIFF, JR. Management Yes For For DIRECTOR DUDLEY S. TAFT Management Yes For For DIRECTOR THOMAS W. TRAYLOR Management Yes For For PROPOSAL TO AMEND ARTICLE VII OF THE CODE OF REGULATIONS, AS AMENDED, TO PROVIDE FOR THE ISSUANCE OF UNCERTIFICATED SHARES. Management Yes For For PROPOSAL TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2007. Management Yes For For GANNETT CO., INC. GCI 364730101 24-Apr-2007 DIRECTOR CHARLES B. FRUIT Management Yes For For DIRECTOR ARTHUR H. HARPER Management Yes For For DIRECTOR JOHN JEFFRY LOUIS Management Yes For For PROPOSAL TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Management Yes For For SHAREHOLDER PROPOSAL CONCERNING INDEPENDENT BOARD CHAIRMAN. Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 369604103 25-Apr-2007 DIRECTOR JAMES I. CASH, JR. Management Yes For For DIRECTOR SIR WILLIAM M. CASTELL Management Yes For For DIRECTOR ANN M. FUDGE Management Yes For For DIRECTOR CLAUDIO X. GONZALEZ Management Yes For For DIRECTOR SUSAN HOCKFIELD Management Yes For For DIRECTOR JEFFREY R. IMMELT Management Yes For For DIRECTOR ANDREA JUNG Management Yes For For DIRECTOR ALAN G.(A.G.) LAFLEY Management Yes For For DIRECTOR ROBERT W. LANE Management Yes For For DIRECTOR RALPH S. LARSEN Management Yes For For DIRECTOR ROCHELLE B. LAZARUS Management Yes For For DIRECTOR SAM NUNN Management Yes For For DIRECTOR ROGER S. PENSKE Management Yes For For DIRECTOR ROBERT J. SWIERINGA Management Yes For For DIRECTOR DOUGLAS A. WARNER III Management Yes For For DIRECTOR ROBERT C. WRIGHT Management Yes For For RATIFICATION OF KPMG Management Yes For For ADOPTION OF MAJORITY VOTING FOR DIRECTORS Management Yes For For APPROVAL OF 2 Management Yes For For APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management Yes For For CUMULATIVE VOTING Shareholder Yes For Against CURB OVER-EXTENDED DIRECTORS Shareholder Yes Against For ONE DIRECTOR FROM THE RANKS OF RETIREES Shareholder Yes Against For INDEPENDENT BOARD CHAIRMAN Shareholder Yes Against For ELIMINATE DIVIDEND EQUIVALENTS Shareholder Yes Against For REPORT ON CHARITABLE CONTRIBUTIONS Shareholder Yes Against For GLOBAL WARMING REPORT Shareholder Yes Against For ETHICAL CRITERIA FOR MILITARY CONTRACTS Shareholder Yes Against For REPORT ON PAY DIFFERENTIAL Shareholder Yes Against For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2007 DIRECTOR FRANK J. BORELLI Management Yes For For DIRECTOR MICHAEL D. FRAIZER Management Yes For For DIRECTOR NANCY J. KARCH Management Yes For For DIRECTOR J. ROBERT "BOB" KERREY Management Yes For For DIRECTOR SAIYID T. NAQVI Management Yes For For DIRECTOR JAMES A. PARKE Management Yes For For DIRECTOR JAMES S. RIEPE Management Yes For For DIRECTOR BARRETT A. TOAN Management Yes For For DIRECTOR THOMAS B. WHEELER Management Yes For For RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For GLOBAL SIGNAL INC. GSL 37944Q103 11-Jan-2007 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 5, 2006, BY AND AMONG GLOBAL SIGNAL INC., CROWN CASTLE INTERNATIONAL CORP. AND CCGS HOLDINGS LLC, A WHOLLY OWNED SUBSIDIARY OF CROWN CASTLE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT/PROSPECTUS) Management Yes For For TO APPROVE ANY PROPOSAL TO ADJOURN OR POSTPONE THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF APPROVING PROPOSAL 1. Management Yes For For HALLIBURTON COMPANY HAL 406216101 16-May-2007 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management Yes For For PROPOSAL ON HUMAN RIGHTS REVIEW. Shareholder Yes Against For PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For PROPOSAL ON STOCKHOLDER RIGHTS PLAN. Shareholder Yes Against For ELECTION OF DIRECTOR: K.M. BADER Management Yes For For ELECTION OF DIRECTOR: A.M. BENNETT Management Yes For For ELECTION OF DIRECTOR: J.R. BOYD Management Yes For For ELECTION OF DIRECTOR: M. CARROLL Management Yes For For ELECTION OF DIRECTOR: R.L. CRANDALL Management Yes For For ELECTION OF DIRECTOR: K.T DERR Management Yes For For ELECTION OF DIRECTOR: S.M. GILLIS Management Yes For For ELECTION OF DIRECTOR: W.R. HOWELL Management Yes For For ELECTION OF DIRECTOR: D.J. LESAR Management Yes For For ELECTION OF DIRECTOR: J.L. MARTIN Management Yes For For ELECTION OF DIRECTOR: J.A. PRECOURT Management Yes For For ELECTION OF DIRECTOR: D.L. REED Management Yes For For HONEYWELL INTERNATIONAL INC. HON 438516106 23-Apr-2007 APPROVAL OF INDEPENDENT ACCOUNTANTS Management Yes For For 2007 HONEYWELL GLOBAL EMPLOYEE STOCK PLAN Management Yes For For RECOUP UNEARNED MANAGEMENT BONUSES Shareholder Yes Against For PERFORMANCE BASED STOCK OPTIONS Shareholder Yes Against For SPECIAL SHAREHOLDER MEETINGS Shareholder Yes Against For SIX SIGMA Shareholder Yes Against For ELECTION OF DIRECTOR: GORDON M. BETHUNE Management Yes For For ELECTION OF DIRECTOR: JAIME CHICO PARDO Management Yes For For ELECTION OF DIRECTOR: DAVID M. COTE Management Yes For For ELECTION OF DIRECTOR: D. SCOTT DAVIS Management Yes For For ELECTION OF DIRECTOR: LINNET F. DEILY Management Yes For For ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management Yes For For ELECTION OF DIRECTOR: JAMES J. HOWARD Management Yes For For ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management Yes For For ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management Yes For For ELECTION OF DIRECTOR: ERIC K. SHINSEKI Management Yes For For ELECTION OF DIRECTOR: JOHN R. STAFFORD Management Yes For For ELECTION OF DIRECTOR: MICHAEL W. WRIGHT Management Yes For For JOY GLOBAL INC. JOYG 481165108 22-Feb-2007 DIRECTOR STEVEN L. GERARD Management Yes For For DIRECTOR JOHN NILS HANSON Management Yes For For DIRECTOR KEN C. JOHNSEN Management Yes For For DIRECTOR GALE E. KLAPPA Management Yes For For DIRECTOR RICHARD B. LOYND Management Yes For For DIRECTOR P. ERIC SIEGERT Management Yes For For DIRECTOR MICHAEL W. SUTHERLIN Management Yes For For DIRECTOR JAMES H. TATE Management Yes For For APPROVAL OF THE JOY GLOBAL INC. 2 Management Yes For For APPROVAL OF THE AMENDMENT TO THE CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For KELLOGG COMPANY K 487836108 27-Apr-2007 DIRECTOR BENJAMIN S. CARSON, SR. Management Yes For For DIRECTOR GORDON GUND Management Yes For For DIRECTOR DOROTHY A. JOHNSON Management Yes For For DIRECTOR A. MCLAUGHLIN KOROLOGOS Management Yes For For RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007 Management Yes For For SHAREOWNER PROPOSAL TO PREPARE A SUSTAINABILITY REPORT Shareholder Yes Against For SHAREOWNER PROPOSAL TO ENACT A MAJORITY VOTE REQUIREMENT Shareholder Yes Against For KENNAMETAL INC. KMT 489170100 24-Oct-2006 DIRECTOR RONALD M. DEFEO Management Yes For For DIRECTOR PHILIP A. DUR Management Yes For For DIRECTOR WILLIAM R. NEWLIN Management Yes For For DIRECTOR L.W. STRANGHOENER Management Yes For For THE APPROVAL OF THE AMENDMENT TO KENNAMETAL'S AMENDED AND RESTATED ARTICLES OF INCORPORATION. Management Yes For For RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Management Yes For For L-3 COMMUNICATIONS HOLDINGS, INC. LLL 502424104 24-Apr-2007 DIRECTOR MICHAEL T. STRIANESE Management Yes For For DIRECTOR CLAUDE R. CANIZARES Management Yes For For DIRECTOR THOMAS A. CORCORAN Management Yes For For DIRECTOR ALAN H. WASHKOWITZ Management Yes For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For MACK-CALI REALTY CORPORATION CLI 554489104 23-May-2007 DIRECTOR ALAN S. BERNIKOW Management Yes For For DIRECTOR KENNETH M. DUBERSTEIN Management Yes For For DIRECTOR VINCENT TESE Management Yes For For DIRECTOR ROY J. ZUCKERBERG Management Yes For For RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Management Yes For For MARSHALL & ILSLEY CORPORATION MI 571834100 24-Apr-2007 DIRECTOR JON F. CHAIT Management Yes For For DIRECTOR DENNIS J. KUESTER Management Yes For For DIRECTOR DAVID J. LUBAR Management Yes For For DIRECTOR SAN W. ORR, JR. Management Yes For For DIRECTOR DEBRA S. WALLER Management Yes For For DIRECTOR GEORGE E. WARDEBERG Management Yes For For PROPOSAL TO APPROVE AN AMENDMENT TO MARSHALL & ILSLEY CORPORATION'S RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management Yes For For PROPOSAL TO APPROVE THE MARSHALL & ILSLEY CORPORATION ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN Management Yes For For PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO AUDIT THE FINANCIAL STATEMENTS OF MARSHALL & ILSLEY CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Management Yes For For MBIA INC. MBI 55262C100 03-May-2007 DIRECTOR DAVID C. CLAPP Management Yes For For DIRECTOR GARY C. DUNTON Management Yes For For DIRECTOR CLAIRE L. GAUDIANI Management Yes For For DIRECTOR DANIEL P. KEARNEY Management Yes For For DIRECTOR LAURENCE H. MEYER Management Yes For For DIRECTOR DAVID M. MOFFETT Management Yes For For DIRECTOR DEBRA J. PERRY Management Yes For For DIRECTOR JOHN A. ROLLS Management Yes For For DIRECTOR RICHARD H. WALKER Management Yes For For DIRECTOR JEFFERY W. YABUKI Management Yes For For APPROVAL OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS. Management Yes For For MERCK & CO., INC. MRK 589331107 24-Apr-2007 DIRECTOR RICHARD T. CLARK Management Yes For For DIRECTOR JOHNNETTA B. COLE Management Yes For For DIRECTOR W.B. HARRISON, JR. Management Yes For For DIRECTOR WILLIAM N. KELLEY Management Yes For For DIRECTOR ROCHELLE B. LAZARUS Management Yes For For DIRECTOR THOMAS E. SHENK Management Yes For For DIRECTOR ANNE M. TATLOCK Management Yes For For DIRECTOR SAMUEL O. THIER Management Yes For For DIRECTOR WENDELL P. WEEKS Management Yes For For DIRECTOR PETER C. WENDELL Management Yes For For RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. Management Yes For For PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Management Yes Against Against STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Yes Against For STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Yes Against For METLIFE, INC. MET 59156R108 24-Apr-2007 DIRECTOR BURTON A. DOLE, JR. Management Yes For For DIRECTOR R. GLENN HUBBARD Management Yes For For DIRECTOR JAMES M. KILTS Management Yes For For DIRECTOR CHARLES M. LEIGHTON Management Yes For For DIRECTOR DAVID SATCHER Management Yes For For RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2007 Management Yes For For MGIC INVESTMENT CORPORATION MTG 552848103 10-May-2007 ADOPT THE AGREEMENT AND PLAN OF MERGER, BY AND BETWEEN MGIC INVESTMENT CORPORATION AND RADIAN GROUP INC., DATED FEBRUARY 6, 2007. Management Yes For For DIRECTOR JAMES A. ABBOTT Management Yes For For DIRECTOR THOMAS M. HAGERTY Management Yes For For DIRECTOR MICHAEL E. LEHMAN Management Yes For For RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MGIC INVESTMENT CORPORATION. Management Yes For For ADJOURN THE ANNUAL MEETING IF NECESSARY TO PERMIT FURTHER SOLICITATION IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO APPROVE THE AGREEMENT AND PLAN OF MERGER REFERRED TO IN ITEM 1. Management Yes For For MICROSOFT CORPORATION MSFT 594918104 14-Nov-2006 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Yes For For SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Shareholder Yes Against For SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Yes Against For SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR Shareholder Yes Against For ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Yes For For ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Yes For For ELECTION OF DIRECTOR: JAMES I. CASH JR. Management Yes For For ELECTION OF DIRECTOR: DINA DUBLON Management Yes For For ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Yes For For ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Yes For For ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Yes For For ELECTION OF DIRECTOR: HELMUT PANKE Management Yes For For ELECTION OF DIRECTOR: JON A. SHIRLEY Management Yes For For MORGAN STANLEY MS 617446448 10-Apr-2007 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management Yes For For TO APPROVE THE 2 Management Yes For For SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Shareholder Yes Against For ELECT ROY J. BOSTOCK Management Yes For For ELECT ERSKINE B. BOWLES Management Yes For For ELECT HOWARD J. DAVIES Management Yes For For ELECT C. ROBERT KIDDER Management Yes For For ELECT JOHN J. MACK Management Yes For For ELECT DONALD T. NICOLAISEN Management Yes For For ELECT CHARLES H. NOSKI Management Yes For For ELECT HUTHAM S. OLAYAN Management Yes For For ELECT CHARLES E. PHILLIPS, JR. Management Yes For For ELECT O. GRIFFITH SEXTON Management Yes For For ELECT LAURA D. TYSON Management Yes For For ELECT KLAUS ZUMWINKEL Management Yes For For MOTOROLA, INC. MOT 620076109 07-May-2007 DIRECTORS E. ZANDER Management Did not vote n/a n/a DIRECTORS D. DORMAN Management Did not vote n/a n/a DIRECTORS J. LEWENT Management Did not vote n/a n/a DIRECTORS T. MEREDITH Management Did not vote n/a n/a DIRECTORS N. NEGROPONTE Management Did not vote n/a n/a DIRECTORS S. SCOTT III Management Did not vote n/a n/a DIRECTORS R. SOMMER Management Did not vote n/a n/a DIRECTORS J. STENGEL Management Did not vote n/a n/a DIRECTORS D. WARNER III Management Did not vote n/a n/a DIRECTORS J. WHITE Management Did not vote n/a n/a DIRECTORS M. WHITE Management Did not vote n/a n/a APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 Management Did not vote n/a n/a SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY Shareholder Did not vote n/a n/a SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES Shareholder Did not vote n/a n/a MOTOROLA, INC. MOT 620076109 07-May-2007 DIRECTORS CARL C. ICAHN Shareholder Yes For n/a DIRECTORS E. ZANDER Shareholder Yes For n/a DIRECTORS D. DORMAN Shareholder Yes For n/a DIRECTORS J. LEWENT Shareholder Yes For n/a DIRECTORS T. MEREDITH Shareholder Yes For n/a DIRECTORS N. NEGROPONTE Shareholder Yes For n/a DIRECTORS S. SCOTT III Shareholder Yes For n/a DIRECTORS R. SOMMER Shareholder Yes For n/a DIRECTORS J. STENGEL Shareholder Yes For n/a DIRECTORS D. WARNER III Shareholder Yes For n/a DIRECTORS M. WHITE Shareholder Yes For n/a APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 Shareholder Yes For n/a SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY Shareholder Yes Against n/a SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES Shareholder Yes Against n/a NORFOLK SOUTHERN CORPORATION NSC 655844108 10-May-2007 DIRECTOR ALSTON D. CORRELL Management Yes For For DIRECTOR LANDON HILLIARD Management Yes For For DIRECTOR BURTON M. JOYCE Management Yes For For DIRECTOR JANE MARGARET O'BRIEN Management Yes For For RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Management Yes For For NORTHEAST UTILITIES NU 664397106 08-May-2007 DIRECTOR RICHARD H. BOOTH Management Yes For For DIRECTOR COTTON MATHER CLEVELAND Management Yes For For DIRECTOR SANFORD CLOUD, JR. Management Yes For For DIRECTOR JAMES F. CORDES Management Yes For For DIRECTOR E. GAIL DE PLANQUE Management Yes For For DIRECTOR JOHN G. GRAHAM Management Yes For For DIRECTOR ELIZABETH T. KENNAN Management Yes For For DIRECTOR KENNETH R. LEIBLER Management Yes For For DIRECTOR ROBERT E. PATRICELLI Management Yes For For DIRECTOR CHARLES W. SHIVERY Management Yes For For DIRECTOR JOHN F. SWOPE Management Yes For For TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS FOR 2007. Management Yes For For TO APPROVE THE ADOPTION OF THE NORTHEAST UTILITIES INCENTIVE PLAN, AS AMENDED AND RESTATED. Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 674599105 04-May-2007 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Management Yes For For APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN. Management Yes For For SCIENTIFIC REPORT ON GLOBAL WARMING. Shareholder Yes Against For ADVISORY VOTE TO RATIFY EXECUTIVE COMPENSATION. Shareholder Yes Against For PERFORMANCE-BASED STOCK OPTIONS. Shareholder Yes Against For ELECTION OF DIRECTOR: SPENCER ABRAHAM Management Yes For For ELECTION OF DIRECTOR: RONALD W. BURKLE Management Yes For For ELECTION OF DIRECTOR: JOHN S. CHALSTY Management Yes Against Against ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management Yes For For ELECTION OF DIRECTOR: R. CHAD DREIER Management Yes For For ELECTION OF DIRECTOR: JOHN E. FEICK Management Yes For For ELECTION OF DIRECTOR: RAY R. IRANI Management Yes For For ELECTION OF DIRECTOR: IRVIN W. MALONEY Management Yes For For ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management Yes For For ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management Yes For For ELECTION OF DIRECTOR: ROSEMARY TOMICH Management Yes For For ELECTION OF DIRECTOR: WALTER L. WEISMAN Management Yes For For PEABODY ENERGY CORPORATION BTU 704549104 01-May-2007 DIRECTOR WILLIAM A. COLEY Management Yes For For DIRECTOR IRL F. ENGELHARDT Management Yes For For DIRECTOR WILLIAM C. RUSNACK Management Yes For For DIRECTOR JOHN F. TURNER Management Yes For For DIRECTOR ALAN H. WASHKOWITZ Management Yes For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For SHAREHOLDER PROPOSAL REGARDING BOARD DECLASSIFICATION Shareholder Yes For Against PFIZER INC. PFE 717081103 26-Apr-2007 DIRECTOR DENNIS A. AUSIELLO Management Yes For For DIRECTOR MICHAEL S. BROWN Management Yes For For DIRECTOR M. ANTHONY BURNS Management Yes For For DIRECTOR ROBERT N. BURT Management Yes For For DIRECTOR W. DON CORNWELL Management Yes For For DIRECTOR WILLIAM H. GRAY, III Management Yes For For DIRECTOR CONSTANCE J. HORNER Management Yes For For DIRECTOR WILLIAM R. HOWELL Management Yes For For DIRECTOR JEFFREY B. KINDLER Management Yes For For DIRECTOR GEORGE A. LORCH Management Yes For For DIRECTOR DANA G. MEAD Management Yes For For DIRECTOR WILLIAM C. STEERE, JR. Management Yes For For PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. Shareholder Yes For Against SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. Shareholder Yes Against For SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. Shareholder Yes Against For PRAXAIR, INC. PX 74005P104 24-Apr-2007 DIRECTOR JOSE P. ALVES Management Yes For For DIRECTOR RONALD L. KUEHN, JR. Management Yes For For DIRECTOR H. MITCHELL WATSON, JR. Management Yes For For DIRECTOR ROBERT L. WOOD Management Yes For For SHAREHOLDER PROPOSAL REGARDING DIRECTOR ELECTION PROCESS. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING STOCKHOLDER RIGHTS PLAN VOTE. Shareholder Yes For Against PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management Yes For For R.H. DONNELLEY CORPORATION RHD 74955W307 03-May-2007 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For STOCKHOLDER PROPOSAL REGARDING CLASSIFIED BOARD STRUCTURE. Shareholder Yes For Against ELECTION OF CLASS II MEMBER OF THE BOARD OF DIRECTORS: ALAN F. SCHULTZ. Management Yes For For ELECTION OF CLASS II MEMBER OF THE BOARD OF DIRECTORS: BARRY LAWSON WILLIAMS. Management Yes For For ELECTION OF CLASS II MEMBER OF THE BOARD OF DIRECTORS: EDWINA WOODBURY. Management Yes For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 31-May-2007 DIRECTOR WILLIAM F. HECHT Management Yes For For DIRECTOR HENRY KLEHM III Management Yes For For DIRECTOR NICHOLAS L. TRIVISONNO Management Yes For For TO APPOINT THE FIRM OF ERNST & YOUNG, INDEPENDENT AUDITORS, TO SERVE AS OUR INDEPENDENT AUDITORS FOR THE 2 ANNUAL GENERAL MEETING, AND TO REFER THE DETERMINATION OF THE AUDITORS' REMUNERATION TO THE BOARD. Management Yes For For ROHM AND HAAS COMPANY ROH 775371107 07-May-2007 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS ROHM AND HAAS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For ELECTION OF DIRECTOR: W.J. AVERY Management Yes For For ELECTION OF DIRECTOR: R.L. GUPTA Management Yes For For ELECTION OF DIRECTOR: D.W. HAAS Management Yes For For ELECTION OF DIRECTOR: T.W. HAAS Management Yes For For ELECTION OF DIRECTOR: R.L. KEYSER Management Yes For For ELECTION OF DIRECTOR: R.J. MILLS Management Yes For For ELECTION OF DIRECTOR: S.O. MOOSE Management Yes For For ELECTION OF DIRECTOR: G.S. OMENN Management Yes For For ELECTION OF DIRECTOR: G.L. ROGERS Management Yes For For ELECTION OF DIRECTOR: R.H. SCHMITZ Management Yes For For ELECTION OF DIRECTOR: G.M. WHITESIDES Management Yes For For ELECTION OF DIRECTOR: M.C. WHITTINGTON Management Yes For For SABRE HOLDINGS CORPORATION TSG 785905100 29-Mar-2007 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 12, 2006, AMONG SABRE HOLDINGS CORPORATION, SOVEREIGN HOLDINGS, INC. AND SOVEREIGN MERGER SUB, INC. AND APPROVE THE MERGER. Management Yes For For PROPOSAL TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. Management Yes For For SCANA CORPORATION SCG 80589M102 26-Apr-2007 DIRECTOR W. HAYNE HIPP Management Yes For For DIRECTOR HAROLD C. STOWE Management Yes For For DIRECTOR G. SMEDES YORK Management Yes For For APPROVAL OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For SEPRACOR INC. SEPR 817315104 15-May-2007 DIRECTOR DIGBY BARRIOS Management Yes For For DIRECTOR ALAN STEIGROD Management Yes For For TO APPROVE AN AMENDMENT TO SEPRACOR'S 2(THE "2000 PLAN") INCREASING FROM 11,500,,500, OF COMMON STOCK OF SEPRACOR INC. RESERVED FOR ISSUANCE UNDER THE 2000 PLAN. Management Yes For For TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS SEPRACOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management Yes For For SIERRA PACIFIC RESOURCES SRP 826428104 07-May-2007 DIRECTOR WALTER M. HIGGINS Management Yes For For DIRECTOR BRIAN J. KENNEDY Management Yes For For DIRECTOR JOHN F. O'REILLY Management Yes For For DIRECTOR MICHAEL W. YACKIRA Management Yes For For TO CONSIDER WHETHER TO ADOPT A SHAREHOLDER PROPOSAL REQUESTING DIRECTORS TO TAKE THE STEPS NECESSARY, IN THE MOST EXPEDITOUS MANNER POSSIBLE, TO ADOPT ANNUAL ELECTION OF EACH DIRECTOR. Shareholder Yes Against For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 848574109 01-May-2007 DIRECTOR IVOR EVANS Management Yes For For DIRECTOR PAUL FULCHINO Management Yes For For DIRECTOR RICHARD GEPHARDT Management Yes For For DIRECTOR ROBERT JOHNSON Management Yes For For DIRECTOR RONALD KADISH Management Yes For For DIRECTOR C. MCGILLICUDDY, III Management Yes For For DIRECTOR SETH MERSKY Management Yes For For DIRECTOR FRANCIS RABORN Management Yes For For DIRECTOR JEFFREY L. TURNER Management Yes For For DIRECTOR NIGEL WRIGHT Management Yes For For RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For SPRINT NEXTEL CORPORATION S 852061100 08-May-2007 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Management Yes For For TO APPROVE THE 2 Management Yes For For SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder Yes For Against ELECTION OF DIRECTOR: KEITH J. BANE Management Yes For For ELECTION OF DIRECTOR: ROBERT R. BENNETT Management Yes For For ELECTION OF DIRECTOR: GORDON M. BETHUNE Management Yes For For ELECTION OF DIRECTOR: FRANK M. DRENDEL Management Yes For For ELECTION OF DIRECTOR: GARY D. FORSEE Management Yes For For ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management Yes For For ELECTION OF DIRECTOR: V. JANET HILL Management Yes For For ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Management Yes For For ELECTION OF DIRECTOR: LINDA KOCH LORIMER Management Yes For For ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management Yes For For STAPLES, INC. SPLS 855030102 11-Jun-2007 DIRECTOR BASIL L. ANDERSON Management Yes For For DIRECTOR ARTHUR M. BLANK Management Yes For For DIRECTOR MARY ELIZABETH BURTON Management Yes For For DIRECTOR GARY L. CRITTENDEN Management Yes For For DIRECTOR ROWLAND T. MORIARTY Management Yes For For DIRECTOR ROBERT C. NAKASONE Management Yes For For DIRECTOR RONALD L. SARGENT Management Yes For For DIRECTOR MARTIN TRUST Management Yes For For DIRECTOR VIJAY VISHWANATH Management Yes For For DIRECTOR PAUL F. WALSH Management Yes For For TO APPROVE AN AMENDMENT TO STAPLES' BY-LAWS TO CHANGE THE VOTING STANDARD FOR ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS FROM PLURALITY TO MAJORITY. Management Yes For For TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management Yes For For TO ACT ON A SHAREHOLDER PROPOSAL ON SIMPLE MAJORITY VOTING. Shareholder Yes For Against SUNTRUST BANKS, INC. STI 867914103 17-Apr-2007 DIRECTOR ROBERT M. BEALL, II* Management Yes For For DIRECTOR JEFFREY C. CROWE* Management Yes For For DIRECTOR J. HICKS LANIER* Management Yes For For DIRECTOR LARRY L. PRINCE* Management Yes For For DIRECTOR FRANK S. ROYAL, M.D.* Management Yes For For DIRECTOR PHAIL WYNN, JR.* Management Yes For For DIRECTOR JAMES M. WELLS III** Management Yes For For PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION OF THE COMPANY REGARDING THE RIGHTS AND PREFERENCES OF PREFERRED STOCK. Management Yes For For PROPOSAL TO AMEND THE BYLAWS OF THE COMPANY TO PROVIDE THAT DIRECTORS BE ELECTED ANNUALLY. Management Yes For For SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Shareholder Yes Against For PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For SUPERVALU INC. SVU 868536103 24-May-2007 APPROVAL OF THE SUPERVALU INC. 2 Management Yes Against Against RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Yes For For TO CONSIDER AND VOTE ON A STOCKHOLDER PROPOSAL AS DESCRIBED IN THE ATTACHED PROXY STATEMENT Shareholder Yes Against For TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Management Yes Abstain Against ELECTION OF DIRECTOR: A. GARY AMES Management Yes For For ELECTION OF DIRECTOR: CHARLES M. LILLIS Management Yes For For ELECTION OF DIRECTOR: JEFFREY NODDLE Management Yes For For ELECTION OF DIRECTOR: STEVEN S. ROGERS Management Yes For For ELECTION OF DIRECTOR: WAYNE C. SALES Management Yes For For ELECTION OF DIRECTOR: KATHI P. SEIFERT Management Yes For For SYMANTEC CORPORATION SYMC 871503108 13-Sep-2006 DIRECTOR MICHAEL BROWN Management Yes For For DIRECTOR WILLIAM T. COLEMAN Management Yes For For DIRECTOR DAVID L. MAHONEY Management Yes For For DIRECTOR ROBERT S. MILLER Management Yes For For DIRECTOR GEORGE REYES Management Yes For For DIRECTOR DAVID ROUX Management Yes For For DIRECTOR DANIEL H. SCHULMAN Management Yes For For DIRECTOR JOHN W. THOMPSON Management Yes For For DIRECTOR V. PAUL UNRUH Management Yes For For TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 PLAN, INCLUDING AN INCREASE OF 40,000, FOR ISSUANCE UNDER THE PLAN, THE MODIFICATION OF THE SHARE POOL AVAILABLE UNDER THE PLAN TO REFLECT A RATIO-BASED POOL, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Yes For For TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 27-Feb-2007 DIRECTOR MARSHALL A. COHEN Management Yes For For DIRECTOR WILLIAM H. HATANAKA Management Yes For For DIRECTOR ROBERT T. SLEZAK Management Yes For For DIRECTOR ALLAN R. TESSLER Management Yes For For AUDITORS. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2007. Management Yes For For DIRECTORS INCENTIVE PLAN. APPROVAL OF THE COMPANY'S 2 PLAN. Management Yes For For MANAGEMENT INCENTIVE PLAN. APPROVAL OF THE COMPANY'S MANAGEMENT INCENTIVE PLAN. Management Yes For For TO VOTE, IN ITS DISCRETION, UPON ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY POSTPONEMENT OR ADJOURNMENT THEREOF. MANAGEMENT IS NOT AWARE OF ANY OTHER MATTERS THAT SHOULD COME BEFORE THE ANNUAL MEETING. Management Yes For For THE BANK OF NEW YORK COMPANY, INC. BK 064057102 10-Apr-2007 DIRECTOR MR. BIONDI Management Yes For For DIRECTOR MR. DONOFRIO Management Yes For For DIRECTOR MR. HASSELL Management Yes For For DIRECTOR MR. KOGAN Management Yes For For DIRECTOR MR. KOWALSKI Management Yes For For DIRECTOR MR. LUKE Management Yes For For DIRECTOR MS. REIN Management Yes For For DIRECTOR MR. RENYI Management Yes For For DIRECTOR MR. RICHARDSON Management Yes For For DIRECTOR MR. SCOTT Management Yes For For DIRECTOR MR. VAUGHAN Management Yes For For A VOTE "FOR" RATIFICATION OF AUDITORS Management Yes For For SHAREHOLDER PROPOSAL WITH RESPECT TO SIMPLE MAJORITY VOTING Shareholder Yes Against For SHAREHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. Shareholder Yes For Against SHAREHOLDER PROPOSAL WITH RESPECT TO EXECUTIVE COMPENSATION. Shareholder Yes Against For THE BANK OF NEW YORK COMPANY, INC. BK 064057102 24-May-2007 TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF 12/3/06, AMENDED AND RESTATED AS OF 2/23/07, AND FURTHER AMENDED AND RESTATED AS OF 3/30/07, BY AND BETWEEN MELLON FINANCIAL CORPORATION, THE BANK OF NEW YORK COMPANY, INC. AND THE BANK OF NEW YORK MELLON CORPORATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Yes For For TO APPROVE A PROVISION IN THE CERTIFICATE OF INCORPORATION OF NEWCO REQUIRING THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 75 PERCENT OF THE OUTSTANDING VOTING SHARES OF NEWCO FOR DIRECT SHAREHOLDER AMENDMENT OF ARTICLE V OF THE BY-LAWS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Yes For For TO APPROVE THE NUMBER OF AUTHORIZED SHARES OF NEWCO CAPITAL STOCK AS SET FORTH IN NEWCO'S CERTIFICATE OF INCORPORATION. Management Yes For For TO ADJOURN THE BANK OF NEW YORK SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. Management Yes For For THE DOW CHEMICAL COMPANY DOW 260543103 10-May-2007 DIRECTOR ARNOLD A. ALLEMANG Management Yes For For DIRECTOR JACQUELINE K. BARTON Management Yes For For DIRECTOR JAMES A. BELL Management Yes For For DIRECTOR JEFF M. FETTIG Management Yes For For DIRECTOR BARBARA H. FRANKLIN Management Yes For For DIRECTOR JOHN B. HESS Management Yes For For DIRECTOR ANDREW N. LIVERIS Management Yes For For DIRECTOR GEOFFERY E. MERSZEI Management Yes For For DIRECTOR WITHDRAWN Management Yes For For DIRECTOR JAMES M. RINGLER Management Yes For For DIRECTOR RUTH G. SHAW Management Yes For For DIRECTOR PAUL G. STERN Management Yes For For RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For STOCKHOLDER PROPOSAL ON BHOPAL. Shareholder Yes Against For STOCKHOLDER PROPOSAL ON GENETICALLY ENGINEERED SEED. Shareholder Yes Against For STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. Shareholder Yes Against For STOCKHOLDER PROPOSAL ON CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. Shareholder Yes Against For THE HARTFORD FINANCIAL SVCS GROUP, I HIG 416515104 16-May-2007 DIRECTOR RAMANI AYER Management Yes For For DIRECTOR RAMON DE OLIVEIRA Management Yes For For DIRECTOR TREVOR FETTER Management Yes For For DIRECTOR EDWARD J. KELLY, III Management Yes For For DIRECTOR PAUL G. KIRK, JR. Management Yes For For DIRECTOR THOMAS M. MARRA Management Yes For For DIRECTOR GAIL J. MCGOVERN Management Yes For For DIRECTOR MICHAEL G. MORRIS Management Yes For For DIRECTOR ROBERT W. SELANDER Management Yes For For DIRECTOR CHARLES B. STRAUSS Management Yes For For DIRECTOR H. PATRICK SWYGERT Management Yes For For DIRECTOR DAVID K. ZWIENER Management Yes For For RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Management Yes For For THE PROCTER & GAMBLE COMPANY PG 742718109 10-Oct-2006 DIRECTOR NORMAN R. AUGUSTINE Management Yes For For DIRECTOR A.G. LAFLEY Management Yes For For DIRECTOR JOHNATHAN A. RODGERS Management Yes For For DIRECTOR JOHN F. SMITH, JR. Management Yes For For DIRECTOR MARGARET C. WHITMAN Management Yes For For APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD Management Yes For For RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PROCTER & GAMBLE 2 Management Yes For For SHAREHOLDER PROPOSAL - AWARD NO FUTURE STOCK OPTIONS Shareholder Yes Against For TIME WARNER CABLE INC TWC 88732J108 23-May-2007 DIRECTOR DAVID C. CHANG Management Yes For For DIRECTOR JAMES E. COPELAND, JR. Management Yes For For RATIFICATION OF AUDITORS. Management Yes For For APPROVAL OF THE TIME WARNER CABLE INC. 2 Management Yes For For APPROVAL OF THE TIME WARNER CABLE INC. 2 Management Yes For For TIME WARNER INC. TWX 887317105 18-May-2007 DIRECTOR JAMES L. BARKSDALE Management Yes For For DIRECTOR JEFFREY L. BEWKES Management Yes For For DIRECTOR STEPHEN F. BOLLENBACH Management Yes For For DIRECTOR FRANK J. CAUFIELD Management Yes For For DIRECTOR ROBERT C. CLARK Management Yes For For DIRECTOR MATHIAS DOPFNER Management Yes For For DIRECTOR JESSICA P. EINHORN Management Yes For For DIRECTOR REUBEN MARK Management Yes For For DIRECTOR MICHAEL A. MILES Management Yes For For DIRECTOR KENNETH J. NOVACK Management Yes For For DIRECTOR RICHARD D. PARSONS Management Yes For For DIRECTOR FRANCIS T. VINCENT, JR. Management Yes For For DIRECTOR DEBORAH C. WRIGHT Management Yes For For RATIFICATION OF AUDITORS. Management Yes For For COMPANY PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPER-MAJORITY VOTE REQUIREMENTS. Management Yes For For STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER RATIFICATION OF DIRECTOR COMPENSATION WHEN A STOCKHOLDER RIGHTS PLAN HAS BEEN ADOPTED. Shareholder Yes Against For TOLL BROTHERS, INC. TOL 889478103 14-Mar-2007 DIRECTOR ZVI BARZILAY Management Yes For For DIRECTOR EDWARD G. BOEHNE Management Yes For For DIRECTOR RICHARD J. BRAEMER Management Yes For For DIRECTOR CARL B. MARBACH Management Yes For For THE APPROVAL OF THE TOLL BROTHERS, INC. STOCK INCENTIVE PLAN FOR EMPLOYEES (2007). Management Yes For For THE APPROVAL OF THE TOLL BROTHERS, INC. STOCK INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS (2007). Management Yes For For THE APPROVAL OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For TYCO INTERNATIONAL LTD. TYC 902124106 08-Mar-2007 DIRECTOR DENNIS C. BLAIR Management Yes For For DIRECTOR EDWARD D. BREEN Management Yes For For DIRECTOR BRIAN DUPERREAULT Management Yes For For DIRECTOR BRUCE S. GORDON Management Yes For For DIRECTOR RAJIV L. GUPTA Management Yes For For DIRECTOR JOHN A. KROL Management Yes For For DIRECTOR H. CARL MCCALL Management Yes For For DIRECTOR BRENDAN R. O'NEILL Management Yes For For DIRECTOR WILLIAM S. STAVROPOULOS Management Yes For For DIRECTOR SANDRA S. WIJNBERG Management Yes For For DIRECTOR JEROME B. YORK Management Yes For For RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS TYCO'S INDEPENDENT AUDITORS AND AUTHORIZATION FOR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. Management Yes For For TYCO INTERNATIONAL LTD. TYC 902124106 08-Mar-2007 APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANY'S COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4. Management Yes For For APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYE-LAWS. Management Yes For For U.S. BANCORP USB 902973304 17-Apr-2007 DIRECTOR V. BUYNISKI GLUCKMAN Management Yes For For DIRECTOR ARTHUR D. COLLINS, JR. Management Yes For For DIRECTOR OLIVIA F. KIRTLEY Management Yes For For DIRECTOR JERRY W. LEVIN Management Yes For For DIRECTOR RICHARD G. REITEN Management Yes For For RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 FISCAL YEAR. Management Yes For For APPROVAL OF THE U.S. BANCORP 2 Management Yes For For APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. Management Yes For For SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. Shareholder Yes Against For SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. Shareholder Yes Against For UNION PACIFIC CORPORATION UNP 907818108 03-May-2007 DIRECTOR A.H. CARD, JR. Management Yes For For DIRECTOR E.B. DAVIS, JR. Management Yes For For DIRECTOR T.J. DONOHUE Management Yes For For DIRECTOR A.W. DUNHAM Management Yes For For DIRECTOR J.R. HOPE Management Yes For For DIRECTOR C.C. KRULAK Management Yes For For DIRECTOR M.W. MCCONNELL Management Yes For For DIRECTOR T.F. MCLARTY III Management Yes For For DIRECTOR S.R. ROGEL Management Yes For For DIRECTOR J.R. YOUNG Management Yes For For APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder Yes Against For SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2007 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For ELIMINATE STOCK OPTIONS Shareholder Yes Against For SHAREHOLDER APPROVAL OF FUTURE SEVERANCE AGREEMENTS Shareholder Yes Against For COMPENSATION CONSULTANT DISCLOSURE Shareholder Yes For Against ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Yes Against For LIMIT SERVICE ON OUTSIDE BOARDS Shareholder Yes Against For SHAREHOLDER APPROVAL OF FUTURE POISON PILL Shareholder Yes Against For REPORT ON CHARITABLE CONTRIBUTIONS Shareholder Yes Against For ELECTION OF DIRECTOR: JAMES R. BARKER Management Yes For For ELECTION OF DIRECTOR: RICHARD L. CARRION Management Yes For For ELECTION OF DIRECTOR: M. FRANCES KEETH Management Yes For For ELECTION OF DIRECTOR: ROBERT W. LANE Management Yes For For ELECTION OF DIRECTOR: SANDRA O. MOOSE Management Yes For For ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management Yes For For ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Yes For For ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management Yes For For ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management Yes For For ELECTION OF DIRECTOR: HUGH B. PRICE Management Yes For For ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management Yes For For ELECTION OF DIRECTOR: WALTER V. SHIPLEY Management Yes For For ELECTION OF DIRECTOR: JOHN W. SNOW Management Yes For For ELECTION OF DIRECTOR: JOHN R. STAFFORD Management Yes For For ELECTION OF DIRECTOR: ROBERT D. STOREY Management Yes For For WACHOVIA CORPORATION WB 929903102 31-Aug-2006 TO APPROVE THE ISSUANCE OF SHARES OF WACHOVIA COMMON STOCK AS CONSIDERATION IN THE PROPOSED MERGER OF GOLDEN WEST FINANCIAL CORPORATION WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA, PURSUANT TO AN AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 2006, BY AND AMONG WACHOVIA, GOLDEN WEST, AND SUCH WHOLLY-OWNED SUBSIDIARY OF WACHOVIA. Management Yes For For TO APPROVE THE AMENDED AND RESTATED WACHOVIA CORPORATION 2003 STOCK INCENTIVE PLAN. Management Yes For For WACHOVIA CORPORATION WB 929903102 17-Apr-2007 DIRECTOR ERNEST S. RADY*** Management Yes For For DIRECTOR JERRY GITT** Management Yes For For DIRECTOR JOHN T. CASTEEN, III* Management Yes For For DIRECTOR MARYELLEN C. HERRINGER* Management Yes For For DIRECTOR JOSEPH NEUBAUER* Management Yes For For DIRECTOR TIMOTHY D. PROCTOR* Management Yes For For DIRECTOR VAN L. RICHEY* Management Yes For For DIRECTOR DONA DAVIS YOUNG* Management Yes For For A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Management Yes For For A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Management Yes For For A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Management Yes For For A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. Shareholder Yes Against For A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. Shareholder Yes Against For A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. Shareholder Yes Against For A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder Yes Against For WEATHERFORD INTERNATIONAL LTD. WFT G95089101 30-May-2007 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007, AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET ERNST & YOUNG LLP'S REMUNERATION. Management Yes For For ELECTION AS DIRECTOR: NICHOLAS F. BRADY Management Yes For For ELECTION AS DIRECTOR: WILLIAM E. MACAULAY Management Yes For For ELECTION AS DIRECTOR: DAVID J. BUTTERS Management Yes For For ELECTION AS DIRECTOR: ROBERT B. MILLARD Management Yes For For ELECTION AS DIRECTOR: BERNARD J. DUROC-DANNER Management Yes For For ELECTION AS DIRECTOR: ROBERT K. MOSES, JR. Management Yes For For ELECTION AS DIRECTOR: SHELDON B. LUBAR Management Yes For For ELECTION AS DIRECTOR: ROBERT A. RAYNE Management Yes For For WELLPOINT, INC. WLP 94973V107 16-May-2007 DIRECTOR SHEILA P. BURKE Management Yes For For DIRECTOR VICTOR S. LISS Management Yes For For DIRECTOR JANE G. PISANO, PH.D. Management Yes For For DIRECTOR GEORGE A. SCHAEFER, JR. Management Yes For For DIRECTOR JACKIE M. WARD Management Yes For For DIRECTOR JOHN E. ZUCCOTTI Management Yes For For TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN NON-CONTESTED ELECTIONS. Management Yes For For TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Management Yes For For WELLS FARGO & COMPANY WFC 949746101 24-Apr-2007 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Management Yes For For STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. Shareholder Yes Against For ELECTION OF DIRECTOR: JOHN S. CHEN. Management Yes For For ELECTION OF DIRECTOR: LLOYD H. DEAN. Management Yes For For ELECTION OF DIRECTOR: SUSAN E. ENGEL. Management Yes For For ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Yes For For ELECTION OF DIRECTOR: ROBERT L. JOSS. Management Yes For For ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Management Yes For For ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Management Yes For For ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Management Yes For For ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Management Yes For For ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Management Yes For For ELECTION OF DIRECTOR: DONALD B. RICE. Management Yes For For ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Management Yes For For ELECTION OF DIRECTOR: STEPHEN W. SANGER. Management Yes For For ELECTION OF DIRECTOR: SUSAN G. SWENSON. Management Yes For For ELECTION OF DIRECTOR: JOHN G. STUMPF. Management Yes For For ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Management Yes For For WEYERHAEUSER COMPANY WY 962166104 19-Apr-2007 DIRECTOR STEVEN R. ROGEL Management Yes For For DIRECTOR DEBRA A. CAFARO Management Yes For For DIRECTOR RICHARD H. SINKFIELD Management Yes For For DIRECTOR D. MICHAEL STEUERT Management Yes For For DIRECTOR JAMES N. SULLIVAN Management Yes For For DIRECTOR KIM WILLIAMS Management Yes For For SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS Shareholder Yes Against For SHAREHOLDER PROPOSAL ON MAJORITY VOTE Shareholder Yes For Against SHAREHOLDER PROPOSAL ON WOOD SUPPLY Shareholder Yes Against For APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Management Yes For For WYETH WYE 983024100 26-Apr-2007 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Management Yes For For VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS Management Yes For For VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE Management Yes For For DISCLOSURE OF ANIMAL WELFARE POLICY Shareholder Yes Against For REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA Shareholder Yes Against For DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Yes Against For RECOUPMENT OF INCENTIVE BONUSES Shareholder Yes Against For INTERLOCKING DIRECTORSHIPS Shareholder Yes Against For PROPOSAL WITHDRAWN. NO VOTE REQUIRED Management SEPARATING THE ROLES OF CHAIRMAN AND CEO Shareholder Yes Against For STOCKHOLDER ADVISORY VOTE ON COMPENSATION Shareholder Yes Against For ELECTION OF DIRECTOR: ROBERT ESSNER Management Yes For For ELECTION OF DIRECTOR: JOHN D. FEERICK Management Yes For For ELECTION OF DIRECTOR: FRANCES D. FERGUSSON, PH.D. Management Yes For For ELECTION OF DIRECTOR: VICTOR F. GANZI Management Yes For For ELECTION OF DIRECTOR: ROBERT LANGER, SC.D. Management Yes For For ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management Yes For For ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Management Yes For For ELECTION OF DIRECTOR: MARY LAKE POLAN, M.D., PH.D., M.P.H. Management Yes For For ELECTION OF DIRECTOR: BERNARD POUSSOT Management Yes For For ELECTION OF DIRECTOR: GARY L. ROGERS Management Yes For For ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management Yes For For ELECTION OF DIRECTOR: WALTER V. SHIPLEY Management Yes For For ELECTION OF DIRECTOR: JOHN R. TORELL III Management Yes For For XCEL ENERGY INC. XEL 98389B100 23-May-2007 DIRECTOR C. CONEY BURGESS Management Yes For For DIRECTOR FREDRIC W. CORRIGAN Management Yes For For DIRECTOR RICHARD K. DAVIS, Management Yes For For DIRECTOR ROGER R. HEMMINGHAUS Management Yes For For DIRECTOR A. BARRY HIRSCHFELD Management Yes For For DIRECTOR RICHARD C. KELLY, Management Yes For For DIRECTOR DOUGLAS W. LEATHERDALE Management Yes For For DIRECTOR ALBERT F. MORENO Management Yes For For DIRECTOR DR. MARGARET R. PRESKA, Management Yes For For DIRECTOR A. PATRICIA SAMPSON Management Yes For For DIRECTOR RICHARD H. TRULY Management Yes For For DIRECTOR DAVID A. WESTERLUND Management Yes For For DIRECTOR TIMOTHY V. WOLF Management Yes For For TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS XCEL ENERGY INC.'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2007 Management Yes For For SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLE OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER Shareholder Yes Against For SHAREHOLDER PROPOSAL RELATING TO FINANCIAL PERFORMANCE CRITERIA FOR THE COMPANY'S EXECUTIVE COMPENSATION PLANS Shareholder Yes Against For XEROX CORPORATION XRX 984121103 24-May-2007 DIRECTOR GLENN A. BRITT Management Yes For For DIRECTOR URSULA M. BURNS Management Yes For For DIRECTOR WILLIAM CURT HUNTER Management Yes For For DIRECTOR VERNON E. JORDAN, JR. Management Yes For For DIRECTOR RICHARD J. HARRINGTON Management Yes For For DIRECTOR ROBERT A. MCDONALD Management Yes For For DIRECTOR ANNE M. MULCAHY Management Yes For For DIRECTOR RALPH S. LARSEN Management Yes For For DIRECTOR ANN N. REESE Management Yes For For DIRECTOR MARY AGNES WILDEROTTER Management Yes For For DIRECTOR N.J. NICHOLAS, JR. Management Yes For For RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Management Yes For For AMENDMENT OF THE 2 Management Yes For For SHAREHOLDER PROPOSAL RELATING TO THE ADOPTION OF A VENDOR CODE OF CONDUCT. Shareholder Yes Against For YAHOO! INC. YHOO 984332106 12-Jun-2007 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED 1 Management Yes For For AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1 PLAN. Management Yes For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For STOCKHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR-PERFORMANCE. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING INTERNET CENSORSHIP. Shareholder Yes Against For STOCKHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Yes Against For ELECTION OF DIRECTOR: TERRY S. SEMEL Management Yes For For ELECTION OF DIRECTOR: JERRY YANG Management Yes For For ELECTION OF DIRECTOR: ROY J. BOSTOCK Management Yes For For ELECTION OF DIRECTOR: RONALD W. BURKLE Management Yes For For ELECTION OF DIRECTOR: ERIC HIPPEAU Management Yes For For ELECTION OF DIRECTOR: VYOMESH JOSHI Management Yes For For ELECTION OF DIRECTOR: ARTHUR H. KERN Management Yes For For ELECTION OF DIRECTOR: ROBERT A. KOTICK Management Yes For For ELECTION OF DIRECTOR: EDWARD R. KOZEL Management Yes For For ELECTION OF DIRECTOR: GARY L. WILSON Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. (Registrant) By/s/ Jeffrey L. Steele President, Director and Principal Executive Officer Date:August 30, 2007
